Citation Nr: 9929688	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-33 041 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable evaluation for folliculitis 
of the face.  

3.  Entitlement to a compensable evaluation for bilateral pes 
planus prior to July 14, 1998.  

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus on and after July 14, 1998.  



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from April to November 1975, 
including two days of lost time from September 10 to 11, 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
declined to reopen a claim of service connection for a low 
back disorder and denied the claims for compensable 
evaluations for folliculitis of the face and bilateral pes 
planus.   

By June 1999 rating decision, the RO assigned his bilateral 
pes planus a 30 percent evaluation, effective July 14, 1999.  
In addition, for the reasons discussed below, the Board 
herein determines that the appellant has submitted new and 
material evidence to reopen the previously denied claim of 
service connection for a back disorder.  Thus, the issues on 
appeal are as stated on the title page above.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disability was denied by September 1976 rating decision; 
the appellant was notified by the RO of that determination on 
September 17, 1976; he did not perfect an appeal of that 
issue.  

2.  Additional evidence received into the record relevant to 
the low back disability claim and subsequent to September 
1976 is both new and material, as it contains competent 
evidence linking post-service findings of chronic lumbosacral 
strain to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Service Connection Claim for a Low Back 
Disability

In a May 1976 rating decision, the RO denied a claim of 
service connection for a low back disability.  The appellant 
was notified of that rating decision in a May 26, 1976 letter 
from the RO.  In a July 1976 statement, the appellant 
requested that his claim be "reopened and amended" to 
include a back condition.  The RO again denied the claim in a 
September 1976 confirmed rating decision; he was informed of 
that determination in a September 17, 1976 letter from the 
RO.  The appellant did not file a notice of disagreement with 
either determination, which became final at the expiration of 
a one-year period, following the September 1976 notice.  

(The appellant's July 1976 statement cannot be termed a 
notice of disagreement with the May 1976 rating decision.  A 
notice of disagreement must, in terms that can be reasonably 
construed as disagreement, express dissatisfaction or 
disagreement with an adjudicative determination by the RO and 
a desire to contest the result.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  The July 1976 statement indicated only 
that the appellant wished to reopen and amend his claim, not 
that he disagreed with the May 1976 rating determination.  In 
fact, he did not even refer to that determination.  As such, 
the May 1976 statement cannot be termed a notice of 
disagreement.)  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened for adjudication on the merits.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to review the merits of the claim.   See 
Barnett, 83 F.3d at 1383-84.  

In April 1996, the appellant sought to reopen the claim.  The 
RO, by July 1996 rating decision, determined that he had not 
submitted new and material evidence to reopen the claim. He 
disagreed therewith and perfected an appeal as to that issue.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) (the U.S. Court of Veterans 
Appeals prior to March 1, 1999) required the Board to conduct 
a two-step analysis.  Manio v. Derwinski , 1 Vet. App. 140 
(1991).  First, the Board was to determine whether the 
evidence presented since the prior final disallowance of the 
claim was new and material when "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Only then was the Board take the 
second step, reopening the claim and reviewing all of the 
evidence of record to determine the outcome of the claim on 
the merits.   See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  Excluded from this analysis was any need for the 
appellant to show that the claim was well grounded, the 
threshold issue in service connection claims.  See Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995) (holding that a reopened 
claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) fundamentally altered this analytical process.  
Prior to Hodge, the Court required, before reopening, that 
there be a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Thus, in taking the first step of the 
Manio analysis, the Court had required affirmative answers to 
three questions:  (1) Was the newly presented evidence 
"new" (that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans (Samuel) v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The result is an expansion of the two-step Manio test to a 
three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

At the time of the September 1976 rating decision, the RO 
summarized the evidence of record and concluded that service 
connection was not warranted.  The RO noted that the record 
did not include evidence linking a current back disorder to 
service.  

The evidence submitted after September 1976 focuses 
predominantly on the current state of the appellant's low 
back condition.  These documents, however, as well as his 
statements, provide a more complete picture of the 
circumstances of the disorder.  More specifically, the July 
1998 VA examination report, which included a diagnosis of 
chronic lumbosacral strain symptoms, also included a comment 
by the examiner that the claims file showed the appellant's 
complaints of back symptomatology in service.  While not 
directly tying the current low back disorder to the 
symptomatology noted in service, this comment by a medical 
professional suffices to minimally link the current chronic 
lumbosacral strain to service.  Since this newly presented 
evidence is probative on the one element (the link between a 
current low back disorder and service), forming a basis of 
the prior denial, the new evidence is material.  Id.  Thus, 
the claim of service connection for a low back disorder may 
be reopened.  

II.  Well-Grounded Analysis of 
Service Connection Claim for a Low Back Disability

Because the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test:  whether the claim as reopened is well 
grounded, presuming the credibility of all the evidence of 
record in support of the claim.  Winters, 12 Vet. App. at 
206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (arthritis shown within one year of separation 
may be presumed incurred in service). 

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim 
requires medical evidence of a current disorder, lay 
evidence, presumed credible, of a disease or injury in 
service, and medical evidence linking the two.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498,  506 (1995).  

The post-service medical evidence consistently documents 
chronic lumbosacral strain.  The service medical records 
include comments in October 1975 that the appellant had 
infrequent low back pain, although the impression was of 
nephritis rather than some back pathology.  The appellant 
maintains that his back difficulties began during training 
exercises in service.  These ostensibly lay allegations of 
injury in service must be accepted as true for purposes of 
determining whether the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of evidence 
must be presumed when determining whether a claim is well 
grounded).  These findings thereby satisfy the first two 
elements of a well-grounded claim.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506.  

Thus, in order for the claim to be well grounded, the record 
must include competent medical evidence of a nexus, or link, 
between the current disorder and service.  Of particular 
importance is the July 1998 VA examination report, in which 
the examiner rendered an impression of chronic lumbosacral 
strain symptoms and commented that the appellant had similar 
complaints in service.  This comment, by a medical 
professional, makes it plausible that such a link exists.  It 
is sufficient to well ground the claim because it implies the 
examiners' opinion of a relationship between the current back 
symptomatology and service.  

Thus, the record shows, presuming the truthfulness of this 
evidence (Robinette, 8 Vet. App. at 75-76), a current 
disorder, symptomatology in service, and a link between the 
current disorder and a service-connected disability, thereby 
satisfying the three elements of a well-grounded claim.  See 
Epps, 126 F.3d at 1468; Caluza , 7 Vet. App. at 506.  The 
Board thus determines that the claim of service connection 
for a low back disorder is well grounded.  As the claim is 
well grounded, VA has a duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  Additional development, required 
under the duty to assist before this decision is adjudicated 
on the merits, is addressed in the Remand below.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, the claim is reopened.  

The claim of entitlement to service connection for a low back 
disability is well grounded.  


REMAND

The claims seeking higher evaluations for the service-
connected folliculitis of the face and the service-connected 
bilateral pes planus are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has a resulting duty to assist the 
appellant in the development of facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

At the time the appellant filed the claim forming the basis 
for this appeal, Disabled American Veterans represented him.  
Beginning at some point prior to July 1997, he was 
represented by a private attorney.  In February and March 
1999 letters to the RO, with copies sent to the appellant, 
the private attorney wrote that he "no longer represented" 
the appellant concerning any matter before VA.  See 38 C.F.R. 
§§ 20.603(a), 20.608(a) (concerning withdrawal of 
representation by attorneys).  

The appellant must be accorded full right to representation 
in all stages of the appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600.  See 38 U.S.C.A. §§ 5901 to 5905, 7105(a).  In this 
case, since the withdrawal of the private attorney, the 
appellant has not been offered a specific opportunity to 
appoint a recognized organization, attorney, agent, or other 
authorized person as his representative.  This right to 
representation extends to all four claims currently before 
the Board.  

To ensure that VA has met its duty to assist, the case is 
REMANDED for the following development:

1.  The RO should contact the appellant 
in writing and inform him of his right to 
representation by a recognized 
organization, attorney, agent, or other 
authorized person.  A VA Form 21-22 
(Appointment of Veterans Service 
Organization as Accredited 
Representative) should be provided to the 
appellant.  A reasonable opportunity 
should be provided for a response.  

2.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities which may havetreated him for 
a low back disorder, folliculitis of the 
face, or bilateral pes planus since April 
1999, and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims file.  

3.  After completion of the action 
specified above, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of the low back disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The examiner should obtain 
all pertinent history concerning the 
claimed disorder.  All necessary tests 
and studies should be conducted.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner should comment on whether any 
manifestations noted are the result of 
any disorder originating in service, 
based on the examiner's review of the 
claims file, or whether any such 
manifestations are related to a post-
service, intercurrent and superseding 
injury.  

4.  Thereafter, the RO should conduct any 
other development it deems necessary, 
including if warranted, VA examination to 
determine the nature and severity of the 
service-connected folliculitis of the 
face and bilateral pes planus.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals







